                                          Case 5:18-cr-00172-BLF Document 173 Filed 03/26/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cr-00172-BLF-1
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   9             v.                                         MODIFY OR QUASH TRIAL
                                                                                            SUBPOENA
                                  10     MICHAEL KAIL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                              On March 17, 2021, non-party Vance Loiselle filed a motion to modify or quash the trial
                                  13

                                  14   subpoena. ECF 153-3. His motion sought a medical accommodation to testify remotely at trial or,

                                  15   alternatively, to quash the subpoena altogether. Id. at 3. Defendant Michael Kail objects to the

                                  16   request to modify the subpoena. ECF 168. The Government objects to the request to quash the
                                  17   subpoena. ECF 171.
                                  18
                                              The Court DENIES both requests. The “core” of the Confrontation Clause guarantee gives
                                  19
                                       the accused an “opportunity to challenge his accuser in a face-to-face encounter in front of the trier
                                  20
                                       of fact.” United States v. Carter, 907 F.3d 1199, 1206 (9th Cir. 2018) (quoting California v.
                                  21

                                  22   Green, 399 U.S. 149, 157 (1970). Because this face to-face requirement should not “easily be

                                  23   dispensed with,” the Ninth Circuit articulated a two-part test, based on Maryland v. Craig, 497

                                  24   U.S. 836, 850 (1990), for courts to use when evaluating the denial of the constitutional right to
                                  25
                                       confront witnesses. Id. at 1202. This confrontation right “may be satisfied absent a physical, face-
                                  26
                                       to-face confrontation only where (1) the denial of such confrontation is necessary to further an
                                  27
                                       important public policy, and (2) the reliability of the testimony is otherwise assured.” Carter, 907
                                  28
                                          Case 5:18-cr-00172-BLF Document 173 Filed 03/26/21 Page 2 of 2




                                       F.3d at 1205-06). The Ninth Circuit emphasized that the “use of a remote video procedure must be
                                   1

                                   2   reserved for rare cases in which it is ‘necessary.” Id. at 1206 (citing Craig, 497 U.S. at 850).

                                   3          The Court takes the threat of COVID-19 seriously, but it must also consider Kail’s rights

                                   4   under the Constitution. What is “necessary” to allow witnesses to appear by videoconference is a
                                   5
                                       high bar to meet. See United States v. Casher, No. CR 19-65-BLG-SPW, 2020 WL 3270541, at *4
                                   6
                                       (D. Mont. June 17, 2020). Loiselle has failed to meet it here.
                                   7
                                              Nor can Loiselle meet his burden to quash the subpoena by establishing that any form of
                                   8
                                       his testimony would be unreasonable or oppressive. United States v. Bergeson, 425 F.3d 1221,
                                   9

                                  10   1225 (9th Cir. 2005). As the Government explains, “[t]he information sought from Mr. Loiselle is

                                  11   unavailable from other sources or witnesses, and his testimony about the paid advisor agreement
                                  12   and the stock option grants are highly material to the jury.” ECF 171 at 5.
Northern District of California
 United States District Court




                                  13
                                              Nonetheless, the Court recognizes the medical hardship Loiselle faces, and will reduce the
                                  14
                                       number of people in the courtroom to a bare minimum and locate people as far from the witness
                                  15
                                       stand as practically possible during his testimony. The Court GRANTS the motion to seal medical
                                  16

                                  17   information associated with Loiselle’s motion. See ECF 153.

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: March 26, 2021
                                  21                                                    ______________________________________
                                  22                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
